Citation Nr: 1628157	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-18 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  The Board remanded the case in October 2014 for additional development.  In March 2015, the Board remanded the case again for additional development.  The case has been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain a VA medical addendum opinion which adequately addresses the relationship, if any, between the Veteran's current heart disability and service.  A review of the medical opinion shows that the RO did not substantially comply with the Board's March 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

The March 2015 Board remand directed the RO to obtain an adequate medical opinion to determine the etiology of the Veteran's heart disability.  The August 2015 VA medical opinion is inadequate because the examiner opined that the Veteran's heart disability was less likely than not manifested in service because although the Veteran complained of fatigue in-service, the record does not show that the symptom was caused by his heart problems.  The examiner failed to provide an adequate rationale for this opinion.  Additionally, the examiner opined that it was impossible to opine whether the Veteran's heart disability was due to service, to include exposure to herbicides.  In this regard, the examiner stated that there is some evidence to suggest that some herbicides could lead to the Veteran's diagnosed bradycardia; however, it is impossible to opine that the Veteran's bradycardia is related to his in-service herbicide exposure.  The Board finds that these opinions are inadequate.  The Court held in Jones v. Shinseki that a VA medical examiner's report was inadequate to resolve the service connection claim where an examiner failed to articulate a reasoned explanation of his conclusion that no opinion was possible without resort to mere speculation.  Jones, 23 Vet. App. 382, 390-92 (2010). Accordingly, a remand to secure a supplemental medical opinion in this matter is necessary.

Remand is also required for additional development and adjudication of a claim for service connection for a heart disability, to include as secondary to posttraumatic stress disorder (PTSD), as raised by the record.

During the pendency of this appeal, in January 2014, the Veteran's claim for service connection PTSD was granted, effective July 22, 2011.  In the June 2016 post-remand brief, the Veteran's representative raised the issue of service connection for a heart disability secondary to PTSD.  This secondary claim has not yet been adjudicated, therefore remand is required.

The AOJ should also update VA treatment records.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice under the VCAA specific to a secondary service connection claim. The Veteran and his representative should have opportunity to respond.

2.  Obtain VA treatment records dated since August 2015.

3.  After completing directives #1-#2, arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of the diagnosed heart disabilities (bradycardia and atrial tachycardia).  The claims file must be made available to the opinion provider for review.  Based on review of the record (and examination only if deemed necessary), an opinion should be provided as to the following:

(a) Is it at least as likely as not (a 50% probability or greater) that the Veteran's heart disability is related to his service, to include as due to Agent Orange exposure?

(b) If it is determined that the heart disability is unrelated to his service, is it at least as likely as not (a 50% probability or greater) that such is caused or aggravated by his service-connected PTSD?

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible or feasible, such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, he/she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

4.  Then review the record and readjudicate the claim on appeal, to include service connection for a heart disability directly, secondary to Agent Orange exposure and secondary to PTSD.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




